Citation Nr: 1132090	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  06-16 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected reflex sympathetic dystrophy (RSD) of the left shoulder prior to March 1, 2010, and in excess of 40 percent from March 1, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to May 2003.  She also had additional service in a reserve component of the military.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2009.  A transcript of the hearing is included in the claims folder.  

The Veteran's case was previously before the Board in August 2009.  The Board remanded the case for additional development.  While the case was in a remand status, the Veteran's disability rating for her service-connected RSD of the left shoulder was increased from 30 percent to 40 percent in August 2010.  The effective date of the increase was established as of March 1, 2010; this represents a staged rating.  The issue on appeal has been re-characterized to reflect the increased rating, and the staged effective date of the rating.

When the case was before the Board in August 2009, it was noted that the Veteran had submitted a written statement raising issues of her entitlement to service connection for tremors; service connection for a psychiatric disorder (as secondary to her service-connected disabilities); special monthly compensation based on the need for regular aid and attendance; and permanent and total disability at the time of her hearing in April 2009.  The Board also noted that the Veteran had raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU).

The Board determined that the agency of original jurisdiction (AOJ) had not yet adjudicated those issues and they were referred to the AOJ for further action.  The remand contained specific directions for the adjudication of those issues.  A review of the claims folder does not reflect evidence that any action was taken in regard to such adjudication.  Thus, the same issues are again referred.  Further, the action portion of this remand contains specific instructions for required action in regard to the handling of the issues.  

Finally, the Veteran was issued a supplemental statement of the case (SSOC) and given 30 days to respond to the SSOC before her case would be returned to the Board on August 12, 2010.  The Veteran responded with a statement that was date stamped as received at the AOJ on October 12, 2010.  However, the statement was not acted on by the AOJ and the case was returned to the Board.

The Veteran's representative submitted additional written argument in support of the Veteran's claim in May 2011.  The submission also included a waiver of consideration of the Veteran's October 2010 submission by the AOJ in the first instance.  38 C.F.R. § 20.1304 (c) (2010).  However, in light of the requirement to remand the Veteran's case, the AOJ will have an opportunity to consider the submission in the first instance.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

As noted in the Introduction, the Veteran's case was previously before the Board in August 2009.  At that time the Board set forth very specific items requiring development in the case.  A review of the claims folder reflects that not all of the required development was achieved with no indication as to why the development was not completed.  Accordingly, this remand is required to afford the Veteran the development previously directed as well as additional development now required as the result of new evidence added to the record.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Several items require specific comment.  The Board referred the previously identified issues in the Introduction for adjudication in August 2009.  In the body of the remand, it was noted that the pending issues were closely intertwined with the increased rating claim.  More importantly, the Board included an action paragraph in its remand that noted the adjudication of the referred issues was to take place prior to any readjudication of the pending increased rating claim.  There is no evidence of development or adjudication of the intertwined issues in the claims folder.  On remand the development and adjudication of the referred issues must be accomplished.

The Veteran was to be afforded a VA examination to assess all of the potential aspects of her service connected disability.  In this regard the examiner was to address the orthopedic, muscular and neurological aspects of the Veteran's disability.

The Veteran was afforded a VA examination in March 2010.  The examiner did provide the requested results.  He identified symptoms such as limitation of motion on repetitive testing, pain with motion, fatigue, weakness, and incoordination.  He also identified several muscle groups as affected by the Veteran's service-connected RSD.  Further, he identified neurological symptoms associated with the Veteran's disability.  Finally, the AOJ asked the examiner to address the Veteran's several scars that were associated with the surgical procedures to implant her stimulators as well as her original left shoulder surgery.

Based on input from the March 2010 examination, and a May 2010 addendum, the AOJ increased the rating for the issue on appeal to 40 percent, effective from the date of the examination, March 1, 2010.  This was by way of a rating decision dated in August 2010.  The determination was that the Veteran's disability was considered to represent incomplete paralysis of the shoulder and elbow movements that was considered to be severe for the minor arm.  See 38 C.F.R. § 4.124a (2010), Diagnostic Code 8610, neuritis involving the upper radicular group.  The rating decision did not discuss whether a separate rating was warranted for involvement of any of the muscle groups involved, or a rating for an orthopedic aspect of the disability, as indentified in the examination.  Further, there was no discussion as to whether such a rating would constitute pyramiding.  38 C.F.R. § 4.14 (2010).

The same rating decision also granted service connection for two additional disabilities involving scars.  The Veteran was granted service connection for four tender surgical scars that were the result of surgeries associated with implantation of her stimulators.  She was also granted service connection for three tender scars that resulted from her left shoulder surgery.  She was given a 20 percent disability rating for each disability, effective from March 1, 2010.

The Board notes that the rating decision rated the scars under Diagnostic Code 7805.  The applicable criteria for that diagnostic code provides for evaluating the disabling effects of a scar disability under the appropriate diagnostic code of the area affected.  See 38 C.F.R. § 4.118 (2010).  By contrast, Diagnostic Code 7804 allows for disability ratings where there are five or more scars that are unstable or painful, 30 percent, three or four scars that are unstable or painful, 20 percent, and one or two scars that are unstable or painful, 10 percent.  Id.  

It appears that the disabilities for the Veteran's scars may be more appropriately rated by using the criteria for Diagnostic Code 7804 rather than Diagnostic Code 7805.  On remand, the AOJ can determine if a change in the diagnostic code is warranted.  

The AOJ also issued a SSOC that addressed the current issue on appeal in August 2010.  The Board remand had directed that the SSOC contain, among other things, a citation to, and summary of, 38 C.F.R. §§ 4.55, 4.56, 4.71a (Diagnostic Code 5200), 4.73 (Diagnostic Codes 5301, 5302, 5303, 5304), 4.120, 4.123, 4.124, and any other regulations and diagnostic codes deemed applicable.  However, the issued SSOC did not contain the required regulatory citations or discussion of application of the alternate diagnostic codes.  The reasons and bases section was a repeat of the exact language used in the rating decision and limited strictly to the neurological aspect of the disability.  On remand, the Veteran can be issued a comprehensive SSOC that encompasses the regulations and diagnostic codes cited.  

In her statement of October 2010, the Veteran reported receiving additional treatment from VA sources.  The prior remand directed that a request be made for any additional VA records that may have been received after April 2007.  No additional VA records were added to the claims folder and there is no indication of a request for any outstanding records.  On remand, a request for the records identified by the Veteran, as well as any other VA records that may have been created, must be obtained and associated with the claims folder.

In the remand of August 2009, the Board noted that consideration should be given as to whether the Veteran's disability should be referred to the Director of the Compensation and Pension (C&P) Service for consideration of an extraschedular disability rating under 38 C.F.R. § 3.321(b)(1).  It was an optional consideration at that time.

The VA examination report of March 2010 identified multiple aspects of the Veteran's disability.  These included orthopedic functional limitations, muscular involvement such as weakness, fatigue as well as atrophy, and neurological impairment.  In fact, the AOJ increased the Veteran's disability based on the level of neurological impairment related in the report.  However, the complexity of the Veteran's disability, to include the implantation of stimulators to provide medication and stimulation to help control her pain, is not addressed by any one section of the disability rating schedule.  The Board finds that a referral to the direct of the C&P Service is in order for consideration of an extraschedular rating.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that she identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to her claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

The Board notes that the Veteran provided specific information regarding treatment from VA sources in her statement of October 2010.  

2.  The AOJ must take action to ensure that the Veteran's claim for service connection for tremors, her claim for service connection for a psychiatric disorder as secondary to her service-connected disabilities, her claim for special monthly compensation based on the need for regular aid and attendance, and the matter of her entitlement to TDIU and, if granted, the permanency of her total rating, are all fully developed and adjudicated, with appropriate notice under the VCAA.  The Veteran should be notified of the determinations and provided the opportunity to appeal.

3.  Upon completion of the above, refer the Veteran's increased rating claim for her service-connected RSD of the left shoulder to the Director, C & P Service, for extraschedular consideration consistent with 38 C.F.R. § 3.321(b)(1).  A copy of the Director's decision on the extraschedular claim must be included in the claims folder.

4.  Thereafter, take adjudicatory action on the Veteran's claim for an increased rating for RSD of the left shoulder.  In so doing consider whether additional "staged" ratings are warranted, pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), or whether ratings for separate disabilities resulting from the RSD may be in order.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  If the benefit sought remains denied, furnish a SSOC to the Veteran and her representative.  The SSOC should contain, among other things, a citation to, and summary of, 38 C.F.R. §§ 4.55, 4.56, 4.71a (Diagnostic Code 5200), 4.73 (Diagnostic Codes 5301, 5302, 5304), 4.120, 4.123, 4.124, and any other regulations and diagnostic codes deemed applicable.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until she is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


